internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to p e ep t ate vil eo et uniform issue list attention legend district a bank b system c plan x dear this is in reply to your letter of date submitted on behalf of the bank in brief under the plan as amended the dollar equivalent of leave earned by an requesting rulings on the federal_income_tax consequences of a proposed amendment to the plan employee that would have previously been forfeited by the employee will be contributed to the plan the system is a national system of federally-chartered cooperative lending institutions including banks and associations that are chartered under the farm credit act of as amended and are instrumentalities of the united_states there are several districts within system c within its geographical territory plan x is a governmental_plan and is qualified under sec_401 of the internal_revenue_code district a maintains plan x for employees of the various banks and associations employees within district a are entitled to a certain number of hours or days of paid leave based on their years_of_service and or the grade level of their positions annual leave accrues on a monthly or a yearly basis the various entities within district a each maintain their own annual leave policy the leave policies are similar and all limit the total amount of leave that an employee can receive the leave policies differ in how the leave is limited some policies apply a carry-over limit which limits the number of hours or days of leave that any given employee can carry over’ from year to year other leave policies have an accrual cap that limits the number of hours or days that an employee can accrue during a calendar_year page the proposed amendment will provide that employees who are subject_to a carry-over limit will receive a contribution to plan x equal to the excess of the total number of hours days of paid leave that the employee accrued as of the last day of the year over the applicable carry-over limit multiplied by the participant's hourly daily rate of pay as of the date of the contribution employees who are subject_to an accrual cap will receive a contribution to plan x equal to the excess of the total number of hours of paid leave that the employee would have accrued as of the last day of the year if the applicable accrual cap were not in place over the applicable accrual cap multiplied by the participant's rate of pay on the date of the contribution you represent that the contributions attributable to leave that an employee would otherwise lose will be treated as employer contributions you further represent that the employees will not have the option to receive cash in lieu of either the forfeited leave or the plan x contribution based on the foregoing your request rulings that the contributions made under the arrangement described above will constitute nonelective employer contributions rather than elective contributions within the meaning of sec_1 k -1 a of the income_tax regulations that are not includable in employees’ gross wages for purposes of fica under sec_3121 of the code and will not result in the constructive receipt of income to the participants within the meaning of sec_451 of the code a tuling was also requested concerning sec_402 of the code you were informed by letter dated date that we will not rule on your ruling_request concerning sec_402 pursuant to section dollar_figure of revproc_98_4 r b because it involves the qualified status of plan x sec_401 of the code defines a cash_or_deferred_arrangement as any arrangement which is part of a profit sharing plan under which an employee may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash sec_1_401-1 of the income_tax regulations defines a cash or deferred election as any election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation sec_1 k -1 g of the income_tax regulations defines nonelective contributions as employer contributions other than matching_contributions with respect to which the employee may not elect to have the contributions paid to the employee in cash or other_benefits instead of being contributed to the plan sec_1_401_m_-1 defines matching_contributions as a any employer_contribution including a contribution made at the employer's discretion to a defined_contribution_plan on account of an employee’s contribution to a plan maintained by the employer b any employer_contribution including a contribution made at the employer's discretion to a defined se page contribution plan on account of an elective_deferral and c any forfeiture allocated on the basis of employee contributions matching_contributions or elective contributions under the proposed amendment an employee's only options with respect to her leave are to take the leave time that would otherwise be forfeited or to receive a plan contribution based on the amount of leave that would be forfeited under either the carry-over limit or the accrual cap restrictions the employee’s cash compensation is not affected by her choice because an employee will not have the option to receive additional cash or any other taxable benefit in lieu of the additional plan x contribution her choice between the two options discussed above is not a cash or deferred election further the contribution is not a matching_contribution as defined under the regulations the contribution is a nonelective employer_contribution sec_1_451-2 of the regulations states in part that income although not actually reduced to the taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions because the employees who receive plan x contributions under the proposed amendment to plan x cannot receive the forfeitable leave in any other form during the year the employees are not in constructive receipt of the amount of the plan x contribution under sec_3121 of the code in general a payment made by an employer on behalf of an employee to a_trust described in sec_401 is not included in the term wages for purposes of the federal_insurance_contributions_act fica however sec_3121 provides that an employer_contribution under a qualified_cash_or_deferred_arrangement under sec_401 is includable in wages for fica purposes as discussed above the contribution based on annual leave is a nonelective employer_contribution and is not part of a cash_or_deferred_arrangement accordingly we conclude that the contributions described above will constitute nonelective employer contributions rather than elective contributions within the meaning of sec_1_401_k_-1 of the income_tax regulations that are not includable in employees’ gross wages for purposes of fica under sec_3121 of the code and will not result in the constructive receipt of income to the participants within the meaning of sec_451 of the code this ruling is based on the assumption that plan x as amended is qualified under sec_401 of the code except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the above transaction under any other provision of the code sb page this ruling is directed only to the taxpayer who requested it and applies only to the plan as proposed to be amended as of the date of this ruling sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office - sincerely yours v lies z avg frances v sloan chief employee_plans technical branch cc
